Citation Nr: 0627228	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post right hernia repair.

2.  Entitlement to an initial compensable rating for status 
post left hernia repair.

3.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern

INTRODUCTION

The veteran had active service from October 1983 to October 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a  July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO in Phoenix, 
Arizona.

After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected status post 
right and left inguinal hernias are more disabling than 
currently evaluated.  The record reflects a history of 
multiple inguinal hernia repairs and in essence, the veteran 
asserts that these operations have resulted in scarring which 
interferes with his ability to work.  The veteran's VA Form 9 
reveals complaints that he has pain, soreness and swelling on 
the three inch scars, and wears a waist belt at work.

Before the Board can consider the merits of the issues on 
appeal, a review of the record shows that the veteran has not 
been provided adequate notice under the Veterans Claims 
Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); C.F.R. § 3.159 (2005).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, while the RO provided the veteran with an April 
2003 VCAA letter, it addressed matters that do not pertain to 
the claims on appeal.  Specifically, the letter to the 
veteran advised him on general procedures for the service 
connected compensation claims process.  The record clearly 
shows that service connection is already in effect for both 
inguinal hernias and the issues on appeal 
pertain to the appropriate rating for each disability and 
compensation under 38 C.F.R. § 3.324.  

A fully compliant VCAA notice specifically tailored to the 
veteran's claims for an increased (compensable) rating for 
right and left inguinal hernia, and for compensation under 38 
C.F.R. § 3.324, is warranted.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
While a claim for service connection is not at issue here, 
the veteran should still be provided notice of the type of 
information or evidence necessary to establish an initial 
rating and an effective date for such for both disabilities.  

Turning to the relevant medical evidence in the claims file, 
the most recent VA examination assessing the veteran's 
disabilities was undertaken over 3 years ago, and was 
insufficient to determine the current severity of the 
veteran's bilateral inguinal and preumbilical scars resulting 
from hernia repairs in 1984 and 1986.  Specifically, the June 
2003 VA examiner noted the veteran's bilateral inguinal and 
preumbilical scars, but failed to provide further 
information.  

It is noted that the veteran's claim for compensation under 
38 C.F.R. § 3.324 is inextricably intertwined with his 
increased rating claims for right and left inguinal hernia, 
and the RO should address this claim upon re-adjudication 
following the ordered VA examination.  

It is the Board's judgment that the veteran must be provided 
with a VA examination addressing the severity of the scars 
and for consideration of whether the service-connected 
disabilities clearly interfere with normal employability as 
per 38 C.F.R. § 3.324.  The veteran should also be contacted 
to determine if he has any additional evidence relevant to 
the question of whether his status post right and left 
inguinal hernias have caused clear interference with normal 
employability.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159 are fully 
satisfied by  providing the veteran 
written notification specific to his 
claims of entitlement to an initial 
(compensable) rating for right and left 
inguinal hernia and entitlement to 
compensation under 38 C.F.R. § 3.324.  The 
veteran should further be requested to 
submit all evidence in his possession that 
pertains to his claims.

The letter must include an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for an increase for his 
right and left inguinal hernias.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC/RO should schedule the veteran 
for a VA 
examination to determine the degree of 
impairment due to his surgical scars from 
status post right and left hernia repair.  
The claims file must be made available 
to the examiner for review.  The examiner 
is asked to comment on whether the 
surgical scars are deep or superficial, 
whether they cause functional limitation 
and , whether they are unstable or painful 
on examination.  The examiner should also 
comment on the veteran's statement that he 
wears a waist belt at work.  Finally, the 
examiner should clarify whether the 
veteran's service-connected status post 
right and left inguinal hernia repairs and 
residual scars cause clear interference 
with normal employability.

3.  After the above-requested development 
has been completed, the veteran's claims 
should be readjudicated.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case, which 
must contain notice of all relevant action 
taken on the claims, to include a summary 
of any evidence added to the record since 
the July 2005 Supplemental Statement of 
the Case.  A reasonable period of time for 
a response should be afforded.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



